Petition dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Gary Buterra Williams filed a petition for an original writ of habeas corpus, seeking to challenge the validity of a state court judgment. This court ordinarily declines to entertain an original habeas petition filed under 28 U.S.C. § 2241 (2012), and this case provides no reason to depart from this general rule. Moreover, we find that the interests of justice would not be served by transferring the matter to the appropriate district court. See 28 U.S.C. § 1631 (2012); Fed. R.App. P. 22(a). Accordingly, we deny leave to proceed in forma pauperis and dismiss the petition. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

PETITION DISMISSED.